t c memo united_states tax_court anne m rogers petitioner v commissioner of internal revenue respondent docket no filed date anne m rogers pro_se m kathryn bellis for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and additions to tax in petitioner’s federal income taxes for and as follows additions to tax i r c year deficiency sec_6651 a sec_6654 dollar_figure s dollar_figure s dollar_figure big_number dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue petitioner denies that she is liable for income_tax or additions to tax on her earnings as a salaried employee in private industry findings_of_fact petitioner resided in sugar land texas at the time that her petition was filed prior to and during the years in issue petitioner was married to kenneth e rogers prior to and during the years in issue petitioner was employed by various private employers as a systems analyst she received income from her employment in the amounts of dollar_figure in dollar_figure in dollar_figure in and a total of dollar_figure from two employers in during the years in issue petitioner also received other income from dividends interest and proceeds from the sale of stock prior to petitioner filed federal_income_tax returns for she submitted to the internal_revenue_service irs a form_1040 u s individual_income_tax_return that reported her income for that year checked her status as married filing separate_return and attached a statement disclaiming any_tax liability for and asserting that she did not engage in any licensed occupation or activity subject_to an excise_tax petitioner did not file an income_tax return for or - - her employers withheld federal_income_tax from petitioner’s earnings for and petitioner did not make any estimated_tax payments for or opinion petitioner has not presented any evidence or made any argument that she did not receive the income determined in respondent’s notice_of_deficiency or that she is entitled to deductions not allowed by respondent petitioner like many before her has presented a hodgepodge of unsupported assertions irrelevant platitudes and legalistic gibberish 737_f2d_1417 5th cir as the court_of_appeals stated in crain we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit id pincite we briefly describe those contentions that are central to her position validity of the notice petitioner contends that the notice_of_deficiency was not sufficient because it failed to identify the code sections under which respondent’s determination was made sec_7522 sets forth requirements as to the contents of notices including a statutory_notice_of_deficiency under sec_6212 sec_7522 provides that the notice shall describe the basis for and identify the amounts if any of the tax due interest q4e- additional_amounts additions to tax and assessable_penalties included in such notice an inadequate description under the preceding sentence shall not invalidate such notice there is no requirement that legal citations be included in the statutory notice mailed to petitioner see 78_tc_646 the notice in this case set out the specific items of unreported income received by petitioner and the other_amounts required under sec_7522 the notice sent to petitioner is sufficient for all relevant purposes of this case petitioner also argues that she was entitled to a hearing with the irs appeals_division before the notice_of_deficiency was sent there is no such requirement and it 1s apparent based on petitioner’s arguments that any such hearing would have been futile similarly we reject her request that the case be remanded to the irs for further consideration of her arguments petitioner’s income_tax_liability petitioner makes a convoluted argument that subjecting her to the same rate of taxes as federal employees constitutes impermissible disparate tax treatment petitioner cites a variety of code sections and regulatory materials to show that public employees receive benefits from the federal government that are not available to her as an employee of private industry she argues whether due to favored treatment of the federal employee or officer in the statutes under title u s c et seq there exist a great legal disparity in the economic employment benefits privileges or protections directly received from the federal government by the federal employee or officer and what the petitioner directly receives from the federal government as a result she argues application of the same rates of federal_income_tax to her as are applied to federal employees is unconstitutional she asserts that taxes imposed on her and used to pay benefits above and beyond wages to federal employees are improper takings of her income for a private purpose within the meaning of various cases dealing with disparate treatment by federal statutes or agencies petitioner’s argument is erroneous in several respects first provision of benefits to a federal employee in relation to his or her employment is an expenditure of funds for a public purpose not the private purpose of the employee second tax_rates are not applied to employees by classification whether public or private but to levels and categories of income third even if a distinction had been made between employees paid with federal funds and employees paid with private funds such classifications having a rational basis do not violate the constitutional rights of taxpayers see eg 81_tc_971 estimated_tax requirement petitioner also contends that there is no enabling legislation requiring payment of estimated_taxes since the repeal of former sec_6015 in former sec_6015 relating to declarations of estimated income_tax by individuals was repealed by sec_412 of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_792 that repeal was contemporaneous with the amendment of sec_6654 in defra sec_411 defra sec_411 and sec_412 98_stat_788 were among the simplification provisions effectuated by consolidating into sec_6654 all rules relating to payments of estimated_tax sec_6654 and d as in effect for the years in issue set forth the number of required installments and the amount of required installments of estimated_tax due from individuals sec_6654 imposes an addition_to_tax for failure to make the required_payments the addition_to_tax determined by respondent by reason of petitioner’s failure to make the estimated_tax payments is mandatory with exceptions not applicable in this case see eg 75_tc_1 sec_6651 a finally petitioner contends that her attempts to secure explanations from the irs about her arguments were reasonable - cause for her failure_to_file returns for the years in issue they were not petitioner apparently did not consult with an attorney or accountant or any competent tax professional before discontinuing her prior history of filing tax returns she cites innumerable cases out of context while ignoring the innumerable cases upholding the validity of the federal_income_tax and rejecting arguments by individuals that they are not required to file federal_income_tax returns and pay federal income taxes her failure_to_file returns for the years in issue was not due to reasonable_cause she is liable for the addition_to_tax under sec_665l1 a as determined by respondent decision will be entered for respondent
